United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30326
                        Conference Calendar



RICKY JOSEPH ALEX,

                                    Plaintiff-Appellant,

versus

RICHARD L. STALDER; MICHAEL LONNIE VENETIA;
LOUIS CHRISTIAN; LONNIE NAIL,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 02-CV-2120
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ricky Joseph Alex, Louisiana prisoner # 98130, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

lawsuit against various employees of the Wade Correctional

Center.   He asserts that the district court abused its discretion

in determining that the defendants had not been deliberately

indifferent to his safety.   Alex’s claim that a snake had entered

his cell without biting him and that prison officials had killed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30326
                                -2-

the snake does not establish that the defendants deprived him “of

the minimal civilized measure of life’s necessities.”   See Palmer

v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999)(citation and

internal quotation marks omitted).   Alex is not entitled to

damages for emotional distress because he did not allege a prior

physical injury.   See Siglar v. Hightower, 112 F.3d 191, 193-94

(5th Cir. 1997).   Alex’s assertions that he has been bitten by

ants and spiders, for which he admitted that he received medical

treatment, do not establish deliberate indifference.    See id.

Alex has not made a claim establishing that the defendants failed

to protect him from future harm because he has not established

that such future injury is “sure or very likely.”   See Helling v.

McKinney, 509 U.S. 25, 33 (1993).

     Alex has not established that the district court abused its

discretion in dismissing his civil rights action as frivolous.

See Siglar, 112 F.3d at 193.   Consequently, the judgment of the

district court is AFFIRMED.